           Case 1:18-vv-01346-UNJ Document 48 Filed 06/11/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1346V
                                         UNPUBLISHED


    RENEE LEE,                                                Chief Special Master Corcoran

                         Petitioner,                          Filed: May 11, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Tetanus Diphtheria acellular
                                                              Pertussis (Tdap) Vaccine; Shoulder
                        Respondent.                           Injury Related to Vaccine
                                                              Administration (SIRVA)


Kristina E. Grigorian, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION AWARDING DAMAGES1

       On August 31, 2018, Renee Lee filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of a Tdap vaccine she received on August
30, 2017. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On January 28, 2020, I issued a ruling on entitlement, finding Petitioner entitled
to compensation for SIRVA. On May 11, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $95,000.00 (in actual
and projected pain and suffering). Proffer at 1-2. This amount reflects that the award
for projected pain and suffering has been reduced to net present value. Id. at 1. In the

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01346-UNJ Document 48 Filed 06/11/20 Page 2 of 5



Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $95,000.00, (in actual and projected pain and suffering reduced
to net present value) in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-01346-UNJ Document 48 Filed 06/11/20 Page 3 of 5



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                    )
 RENEE LEE,                                         )
                                                    )
                  Petitioner,                       )
                                                    )    No. 18-1346V
 v.                                                 )    Chief Special Master Corcoran
                                                    )    ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                  Respondent.                       )
                                                    )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On August 31, 2018, Renee Lee (“petitioner”) filed a petition for compensation under the

National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or

“Act”), alleging that she suffered a Shoulder Injury Related to Vaccine Administration

(“SIRVA”) as a result of a Tdap vaccine she received on August 30, 2017. Petition at 1. On

January 27, 2020, the Secretary of Health and Human Services (“respondent”) filed a Rule 4(c)

Report indicating that this case is appropriate for compensation under the terms of the Act, and

the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation the following day. ECF No. 34; ECF No. 35.

I.        Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that Renee Lee should be awarded $95,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.
          Case 1:18-vv-01346-UNJ Document 48 Filed 06/11/20 Page 4 of 5



II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Renee Lee should be made through

a lump sum payment as described below and requests that the Chief Special Master’s decision

and the Court’s judgment award the following1: a lump sum payment of $95,000.00,

representing compensation for pain and suffering, in the form of a check payable to petitioner,

Renee Lee.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Renee Lee:                                   $95,000.00

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
       Case 1:18-vv-01346-UNJ Document 48 Filed 06/11/20 Page 5 of 5



                                  s/ Sarah C. Duncan
                                  SARAH C. DUNCAN
                                  Trial Attorney
                                  Torts Branch, Civil Division
                                  U.S. Department of Justice
                                  P.O. Box 146
                                  Benjamin Franklin Station
                                  Washington, D.C. 20044-0146
                                  Tel: (202) 514-9729
                                  Fax: (202) 616-4310
DATED: May 11, 2020




                                     3
